Citation Nr: 1401279	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by Charleston Area Medical Center from February 14, 2012 to February 16, 2012.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Huntington, West Virginia, which denied the Veteran's claim.

The Veteran was scheduled to appear at the Huntington RO to have a personal hearing with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  The Veteran is not service connected for any condition.  He does not participate in a rehabilitation program.  He is an enrolled participant in the VA healthcare system, and according to VA records he had received VA healthcare services in the 24 months prior to February 2012.

2.  The Veteran received emergent medical care from the Charleston Area Medical Center on February 14, 2012.

3.  Due to the emergent nature of the Veteran's condition, VA care was not feasibly available at the time the Veteran received medical care from the Charleston Area Medical Center from February 14, 2012 to February 16, 2012.

4.  Due to his continued medical condition, the Veteran could not have been safely discharged or transferred to a VA or other Federal facility from February 14, 2012 to February 16, 2012.

5.  The Veteran has been held financially liable for the costs of care and an alternate payor (such as insurance or through worker's compensation) is not available.
CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost of unauthorized medical services provided by Charleston Area Medical Center from February 14, 2012 to February 16, 2012 have been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of unauthorized medical care provided to him at the Charleston Area Medical Center from February 14, 2012 to February 16, 2012.

In the interest of clarity, the Board will consider certain preliminary matters.  The Board will then address the issue on appeal and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, as the Board is granting the Veteran's claim, any absence of VCAA notice is considered moot.

The Board further observes that the Veteran has been accorded due process.  All records pertaining to the hospitalization at issue are of record.  The Veteran has argued the specific merits of the case and correctly identified the necessary elements to establish the claim.  He has also retained the services of a representative.

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2013); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013); see also Zimick, supra.

To be eligible for reimbursement under the The Veterans Millennium Healthcare and Benefits Act, a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2013).

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.





Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The Veteran is seeking entitlement to reimbursement for medical care rendered to him at Charleston Area Medical Center from February 14, 2012 to February 16, 2012.  It is undisputed that this facility is not affiliated with VA.  The Veteran has not argued, nor does the evidence suggest, that prior authorization for his medical treatment was obtained.

The Veteran does not meet any of the criteria listed in 38 U.S.C.A. § 1728(a), nor does he so contend.  Rather, he has essentially asserted that he is entitled to reimbursement of unauthorized non-VA emergency treatment under the provisions of the Veterans Millennium Healthcare and Benefits Act.  See the Veteran's notice of disagreement (NOD) dated April 2012.  The Board has therefore considered his claim under 38 U.S.C.A. § 1725.  For the reasons set forth below, the Board has determined that all the requisite criteria have been met.

Beginning with criteria (a), it is undisputed that the Veteran was emergently admitted to a non-VA hospital for immediate medical care on February 14, 2012.  As such, the first criteria are satisfied.

As to criteria (b), the evidence of record clearly shows that on February 14, 2012 the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the evidence demonstrates that on February 14, 2012 the Veteran arrived by ambulance at the Charleston Area Medical Center complaining of shortness of breath, a frontal headache, and right testicular pain.  Most critically, he stated that he felt he could not breathe.  He stated that he experienced dyspnea, productive cough, fever, and generalized weakness for three to four weeks, which had recently worsened.  He indicated that he would have come to the emergency room sooner but his wife recently had knee surgery and he needed to stay home to take care of her.  The Veteran was diagnosed with acute onset pneumonia and was admitted to the hospital.  He was discharged on February 16, 2012.

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 U.S.C.A. § 1725 relies on the "prudent layperson" standard which directs that, given the circumstances present at the time the Veteran sought treatment at a private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Under that standard, it is not required that the Veteran's private treatment actually be for an emergent condition.  Instead, the Board must determine whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009). 

The medical evidence as well as the Veteran's statements indicate that he sought emergent medical treatment for symptoms because he was experiencing difficulty breathing.  Accordingly, the record demonstrates that he sought initial evaluation and treatment a condition which he believed posed an imminent risk to his life and/or health.  Therefore, criteria (b) are satisfied.

Moving to criteria (c), feasible availability of VA care, the Board notes that the June 2012 statement of the case (SOC) determined that VA care was feasibly available.  This determination appears to have been based the fact that the Veteran did not seek treatment at the VAMC in Huntington, West Virginia.

Notably, the VAMC in Huntington, West Virginia, is over 75 miles from the Veteran's home.  Critically, as detailed above, the evidence of record supports the Veteran's contention that he initially sought treatment at Charleston Area Medical Center for symptoms he felt were serious and potentially life-threatening, which necessitated emergency treatment and therefore made VA treatment located more than an hour from his home feasibly unavailable.

Turning to criteria (d), the medical evidence shows that medical care received by the Veteran beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility.  Specifically, as indicated above, the only transfer available to the Veteran was to a VA facility over an hour way at the VAMC in Huntington, West Virginia.  There is no indication in the record that the Veteran was offered transport by ambulance to the Huntington VAMC at any point.  Notably, the February 16, 2012 discharge summary reported that the Veteran's treating physician at the Charleston Area Medical Center discussed his case with the VA admission coordinator at the VAMC in Huntington, who indicated that the Veteran's admission "may be declined by the VA."  The Veteran was made aware of this.  The private physician additionally noted that the Veteran had twice failed outpatient treatment in the VA system and he had chest pains upon admission.  The Board also observes that in a separate treatment record from February 16, 2012, it was noted that "if VA calls will transfer patient to Huntington but patient hopes to go home in A.M."  Accordingly, the evidence demonstrates that although the Veteran was cleared for transfer, no VA facility was willing to admit him prior to his voluntary discharge from the private medical facility on February 16, 2012.  The Board therefore finds that criteria (d) have been satisfied.

Turning to criteria (e), it is undisputed that the Veteran received VA medical treatment at a VA facility within the preceding 24 months of his non-VA admission.  See the Veteran's NOD dated April 2012 and VA Form 9 dated June 2012; see also the SOC dated June 2012.

Further, the Veteran has presented statements and hospital records to the effect that he does not have other insurance which could be used to pay these expenses.  See the Veteran's NOD dated April 2012 and VA Form 9 dated June 2012.  As such, he is financially liable to Charleston Area Medical Center.  In addition, although the Board notes that the Veteran is a coal miner who has been diagnosed with black lung disease and chronic obstructive pulmonary disease (COPD), there is no evidence to suggest that his acute onset pneumonia was the result of a workplace accident or injury.

As noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  The criteria set forth in paragraphs (f) through (i) have therefore been met.

Based on this record, the Board finds that the evidence supports reimbursement or payment for the unauthorized private medical care that the Veteran received from February 14, 2012 to February 16, 2012 at Charleston Area Medical Center under the provisions of 38 U.S.C.A. § 1725.  The appeal is therefore allowed.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by Charleston Area Medical Center from February 14, 2012, to February 16, 2012, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


